WRIGHT, District Judge
(after stating the facts as above). By a former opinion of this court (Cazier v. Mackie-Lovejoy Manufacturing Company et ah), the validity of the patent of the appellee herein of the trousers hanger in question, and its infringement by the appellant, were established, and the decree then before the court was reversed, with directions to enter a decree in favor of the complainant below, for an injunction, and accounting. A decree was accordingly entered by the Circuit Court in conformity to the direction of this court, and the cause referred to a master in chancery to state the account. The master having stated the account of profits and damages against the defendant below, upon evidence taken before him, reported to the court, and, after having heard exceptions to such report, the court below overruled such exceptions, and approved the report of the master, and gave its decree accordingly against the appellant for the amount of profits and damages resulting from the infringement found by this court. From such decree, this appeal is prosecuted, and for its reversal it is insisted the respective amounts found by the master as profits and damages against the appellant, and neither of such sums, are supported by the competent evidence in the case.
We have carefully examined the evidence in the record, and considered the arguments made against the findings in view of all the evidence, and have reached the conclusion that such findings of the master are supported and justified by the competent evidence in the case. And, inasmuch as the reasoning by which we reach the conclusion relates to the analysis and balancing of the evidence, no necessity is discovered, nor would any good purpose be subserved by lengthening this opinion by producing such reasoning. The findings of the master, together with his reasons therefor, are set forth at large in the record, which after full hearing and argument the trial court approved, and we are satisfied the findings and reasoning of the rilaster upon the facts in the case are warranted by the evidence, and are unwilling to disturb the same, and the decree of the Circuit Court will therefore be affirmed.